Calhoon, J.,
delivered the opinion of the court.
We do not notice the claim of error in sustaining objections to testimony offered, because not mentioned in the motion for a new trial.
We cannot reverse because of the improper language of the district attorney in his argument, since the judge rebuked it and told the jury not to consider it, which action, in this case, we think prevented harm.
The affidavit in support of the motion for new trial on the ground of newly discovered evidence is too defective to require notice. Cooper v. State, 53 Miss., 393. Besides, it shows *242no diligence, and it does not appear that counsel did not know of the alleged newly discovered evidence before the trial.

Affirmed.